DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-14) in the reply filed on April 11, 2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited within the IDS document submitted on August 11, 2020 have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites: “…wherein a concentration of Fe in the pinning layer structure is lower than a concentration of Fe in a pinning layer structure of a layer stack that is the same as the layer stack except for omission of the Cr-comprising layer”.  
With emphasis on the italicized portion of the claim above, it appears that the applicant is claiming an iron concentration of a pinning (i.e. the pinned or fixed) layer to an arbitrary layer in a non-disclosed and unclaimed layer.  The comparison of a quantity (i.e. concentration) to a hypothetical unclaimed entity renders the claim indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huai et al. (US 2019/0006414 A1, hereinafter referred to as ‘Huai’.)
As to claims 1, 2 and 13, Huai teaches a layer stack for a magnetic tunnel junction (MTJ) device, e.g. in figures 5A, 7A-7G, and 12A-12D, the layer stack comprising: 
a seed layer structure (132); 
a pinning layer (i.e. a pinned layer, also i.e. a fixed layer, 144) structure arranged above the seed layer structure; and 
a Fe-comprising reference layer (138) structure and a free layer (136) structure separated by a tunnel barrier layer (140, an “insulating tunnel junction”), formed above the pinning layer structure, 
wherein the seed layer structure (132) comprises a Ru-comprising layer and a Cr- comprising layer, the Cr-comprising layer forming an upper layer of the seed layer structure (see figure 12B, layers 220 and 222).
Reference layer 138, as shown initially in figure 5A, is expanded in detailed embodiments in figures 7A-7G, and beginning with paragraph 0042.  For example, reference layer 138 can include three magnetic layers (162-166), as noted in paragraph 0044.  Subsequent material details for these reference layer materials is in paragraph 0054, for example, which clearly teaches iron (Fe).  Paragraph 0054 also teaches the reference layer structure comprises a CoFeB layer, a FeB layer, or a CoFe layer.
Similar expanded detail for the seed layer (132) is shown in figures 12A-12D, wherein the seed layer can be a single layer (figure 12A), or up to four layers (figure 12D).  The seed layer (132) is thus divided into identifying numerals 220-226, also shown in figures 12A-12D.  Details of seed layer materials is then described in detail beginning with paragraphs 0067.  One embodiment, of the numerous taught, would then be figure 12B, with two seed layers (220, 222), wherein the upper layer is chromium and the lower layer is ruthenium.

As to claim 3, Huai teaches the pinning (i.e. pinned, fixed) layer (144) structure is formed on the Cr-comprising layer.  See e.g. figure 5A, 12B, and paragraph 0068.
As to claims 4 and 6, Huai teach the seed layer structure may further be defined as noted in figures 13A-13D, with stacked/alternating layers, which would include the thicknesses recited.  See paragraphs 0069-0074, with emphasis on paragraph 0072.
  
As to claims 5 and 7, Huai teaches a three-tiered seed layer stack, as shown in figure 5A and 12C, wherein the bottom layer (224) comprises platinum, palladium, or iridium.  See also paragraph 0068.  With the three-tiered seed layer stack of figure 12C, the middle layer (222) of ruthenium would thus form an interfacial layer between the bottom layer and the Cr-comprising layer.

As to claims 8 and 9, Huai teaches platinum, palladium, and iridium as three metals which form the bottom layer of the seed layer structure, which all have a face-centered cubic (FCC) crystal structure as an inherent property of their crystal structure.  In addition, all three of these FCC metals would have a (111) miller index surface on their top layer, which is also an inherent material property.  In addition, Huai teaches ruthenium, which has hexagonal close packed crystal structure with an (002) miller index surface.

As to claims 10 and 11, Huai teaches the pinning (i.e. pinned, fixed) layer (144) structure comprises a multitude of materials.  Similar to the discussion of the claims above, the pinning layer (144) is also expanded in detail (see figures 5A and 8A-8G, and paragraphs 0050-0053), wherein the pinning layer (144) can be one-, two-, three-, and also four-layered structures, identified by numerals 172, 174, 176, and 180.
Referring again to paragraph 0054 (and also paragraph 0057), the materials of the pinning layer (144) can be Co/Pt laminate, a Co/Ni laminate, a CoFe/Pt laminate, a CoFe/Ni laminate, a CoPt alloy, a CoFePt alloy, a CoNi alloy, a CoFeNi alloy, or the pinning layer structure can comprise Cr.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach or suggest a diffusion profile characteristic of thermal diffusion extends from the Cr-comprising layer and into the pinning layer structure, as recited in dependent claim 12.

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.


				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.
/SCOTT B GEYER/           Primary Examiner, Art Unit 2812